DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant’s request for continued examination and remarks dated September 30, 2022.  Claims 1, 6, 9-10, and 13 have been amended.  Claims 1-19 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140123990 A1 (hereinafter TIMMERMANS) included in applicant's information disclosure statement file October 7, 2019. 
Regarding claim 1, TIMMERMANS discloses a real time variable voltage programmable electronic cigarette device (abstract).  TIMMERMANS discloses a vaporizer (Fig. 3, atomizer 144, ¶58) for generating vapor for inhalation by a user of the electronic vapor provision system (¶59); an electrical power supply for supplying power to the vaporizer (Fig. 1, power source 126, ¶60); a user input unit (Fig. 1, joystick 132, ¶51) for detecting an amount of pressure applied by the user during manual user actuation.  
TIMMERMANS discloses:
The vaping profile is in real time vaping mode when the atomizer receives the amplitude in voltage of power as far the joystick is pushed in the center, left or right. When the user pushes the joystick up or down, the device holds the actual vaping point, and from that time onward the user can modulate the energy applied to the atomizer increasing (joystick up), decreasing (joystick down) or holding the energy (joystick center, right or left). (¶28, emphasis added).  

TIMMERMANS further discloses a control unit (Fig. 3, electronic control unit 128, ¶51) configured to control, from an available power level range, a level of power supplied from the electrical power supply to the vaporizer in proportion the amount of pressure applied by the user during manual user actuation detected by the user input unit during vapor generation, such that an increase in the amount of pressure applied by the user during manual user actuation gives an increased level of power and a decrease in the amount of pressure applied by the user during manual user actuation gives a decreased level of power and such that the level of power is delivered according to the level of manual user actuation at a time of actuation (¶28, ¶74).
Regarding claim 2, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the manual user actuation comprises pressing, and the user input unit comprises a mechanical button or a pressure-sensitive button.  The joystick 132 is adapted for end user interface and control (¶15) and pressed by the user (¶52).  
Regarding claim 3, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the manual user actuation comprises touching, and the user input unit comprises a touch sensitive interface.  The joystick 132 is adapted for end user interface and control (¶15) and pressed by the user (¶52).  Pressing is considered to be touching.
Regarding claim 4, TIMMERMANS discloses the electronic vapor provision system according to claim 3 as discussed above.  TIMMERMANS further discloses wherein the touch sensitive interface is formatted as a linear strip, a curved strip, a substantially flat ring, or a strip extending partly or substantially around a perimeter of the electronic vapor provision system.  The joystick 132 is considered to be a linear strip since it is a button and in light of the instant specification ¶46 which discloses that the ring or circle can move clockwise or anticlockwise around the ring.
Regarding claim 5, TIMMERMANS discloses the electronic vapor provision system according to claim 3 as discussed above.  TIMMERMANS further discloses wherein the level of power is selected from the available power level range according to a location of the manual user actuation on the touch sensitive interface (¶20, ¶27).
Regarding claim 6, TIMMERMANS discloses the electronic vapor provision system according to claim 3 as discussed above.  TIMMERMANS further discloses wherein the user input unit is configured to: detect a first instance of an amount of pressure applied by the user during manual user actuation at a first location on the touch sensitive interface to cause supply of power at a first level of power; and subsequently detect a deviation of the amount of pressure applied by the manual user actuation from the first location to cause supply of power at a level proportional to a displacement of a location of the latter manual user actuation from the first location (¶28). 
Regarding claim 7, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the manual user actuation comprises sliding, and the user input unit comprises a sliding switch.  The movement of the joy stick is considered to be sliding.
Regarding claim 8, TIMMERMANS discloses the electronic vapor provision system according to claim 7 as discussed above.  TIMMERMANS further discloses wherein the sliding switch comprises a biasing element configured to bias a position of the sliding switch towards a position corresponding to a zero level of power supply (¶17).  The joy stick is adapted to move up, down, left, right and center as well as turn the device on and off (¶52).
Regarding claim 9, TIMMERMANS discloses the electronic vapor provision system according to claim 2 as discussed above.  TIMMERMANS further discloses wherein the electronic vapor provision system further comprises a display (Fig. 2, visual indicator 134) configured to present to the user an indication of the level of power supplied in proportion to a current level of pressure applied by the user during manual user actuation of the user input unit (¶28, ¶54).
Regarding claim 10, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the level of power is supplied in proportion to the amount of pressure applied by the user during manual user actuation according to a monotonically increasing function (¶28, ¶53).
Regarding claim 11, TIMMERMANS discloses the electronic vapor provision system according to claim 10 as discussed above.  TIMMERMANS further discloses wherein the monotonically increasing function comprises one of a linear function, a quadratic function, a polynomial function, a logarithmic function, or an exponential function (¶53).  The functions described in ¶53 include, “proportional-integral-derivative controller or any other suitable controller having the capability to produce and reproduce arbitrary waveforms 168, including but not limited to fuzzy logic, sliding controller, and state feedback”.  This encompasses at least a linear function.
Regarding claim 12, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the available power level range has a minimum value and a maximum value which are adjustable by the user (Fig. 7, ¶83).
Regarding claim 14, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the available power level range comprises a continuous range from within which any level can be supplied in response to a corresponding manual user actuation (¶66).
Regarding claim 15, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the available power level ranges comprises a plurality of discrete stepped levels, each of which can be supplied in response to a corresponding manual user actuation (¶66).
Regarding claim 16, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses an activation unit (Fig. 4, controller 138, ¶51, ¶53) configured to detect an input and in response initiate the supply of power to the vaporizer prior to control of the level of power by the control unit.
Regarding claim 17, TIMMERMANS discloses the electronic vapor provision system according to claim 16 as discussed above.  TIMMERMANS further discloses wherein the activation unit is configured to detect a manual input (¶63).
Regarding claim 18, TIMMERMANS discloses the electronic vapor provision system according to claim 16 as discussed above.  TIMMERMANS further discloses wherein the activation unit is configured to detect a user inhalation (¶67, ¶72, ¶81).
Regarding claim 19, TIMMERMANS discloses the electronic vapor provision system according to claim 1 as discussed above.  TIMMERMANS further discloses wherein the vaporizer is configured to generate vapor from a liquid (¶19, ¶59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TIMMERMANS as applied to claim 1 above, and further in view of CN 106037022 A (hereinafter CHENM) included in applicant's information disclose statement filed October 7, 2019.
Regarding claim 13, TIMMERMANS discloses the electronic vapor provision system of claim 1 as discussed above.  TIMMERMANS does not explicitly disclose, but CHENM teaches  wherein the control unit is further configured to prevent power being supplied from the electrical power supply to the vaporizer when amount of pressure applied by the user during manual user actuation detected by the user input unit is below a threshold value (CHENM ¶7, ¶13-¶14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TIMMERMANS to prevent power being supplied from the electrical power supply to the vaporizer when the level of manual user actuation detected by the user input unit is below a threshold value as taught in CHENM.  A person of ordinary skill in the art would obviously prevent power from being supplied if the key being pressed exceeds a safety limit (CHEMN ¶13).  Doing so would prevent malfunction, communicate to the user a warning signal, and automatically lock the device into a shutdown mode.  A person of ordinary skill in the art using the joystick disclosed in TIMMERMANS would apply the teachings of CHENM to the joy stick to prevent malfunction and automatically lock the device.
Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
Applicant argues, that TIMMERMANS does not disclose control based on amount of pressure and only is based on position of the joystick.  Applicant points to ¶28 to support this assertion.  However, ¶28 explicitly states that, “The vaping profile is in real time vaping mode when the atomizer receives the amplitude in voltage of power as far the joystick is pushed in the center, left or right,” (emphasis added).  “As far as the joystick is pushed,” is a disclosure of the user applying an amount of pressure that is then used to control the voltage.  
Further the control as recited in claim 1 is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, TIMMERMANS is capable of proportional control based on the user modulation of the joy stick up and down.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715